Citation Nr: 1027716	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2. Entitlement to a rating in excess of 10 percent for right knee 
chondromalacia and traumatic arthritis (hereafter a right knee 
disability) prior to September 1, 2005, a rating in excess of 30 
percent from October 1, 2006 to December 14, 2008, inclusive, and 
a rating in excess of 30 percent as of July 1, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, declined to reopen the claim 
for tinnitus, and continued a 10 percent rating for the right 
knee disability. 

During the pendency of the appeal, an increased evaluation from 
10 percent to 100 percent was granted for a total knee 
arthroplasty by a January 2006 rating decision effective 
September 1, 2005, with a 30 percent rating effective October 1, 
2006.  A May 2009 rating decision also granted an increased 
rating from 30 percent to 100 percent for a revision of the total 
knee arthroplasty effective December 15, 2008, with a 30 percent 
rating effective July 1, 2009.  The Board has re-characterized 
this claim to reflect the grant of the temporary total rating in 
the May 2009 rating decision. 

The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the claim for an increased rating remains on appeal.  

The Veteran testified before the undersigned at an April 2008 
hearing at the RO.  A transcript of the hearing has been 
associated with the claims file.

In May 2009, the Board reopened the service connection claim for 
tinnitus and remanded it for initial adjudication on the merits 
by the agency of original jurisdiction (AOJ).  The Board also 
remanded the claim for increased ratings for the Veteran's right 
knee disability.  These claims now return for appellate review. 

The claim for increased ratings for the Veteran's right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence does not establish that the Veteran's tinnitus had 
its onset in active service or is otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

II. Service Connection

The Veteran contends that he is entitled to service connection 
for tinnitus.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board now turns to a discussion of the relevant evidence of 
record.  The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of tinnitus or ringing in the 
ears.  The Veteran's April 1970 separation examination reflects 
that the Veteran reported a history of running ears, but did not 
indicate that he had hearing loss or other ear trouble.  A 
physician's notation indicates that the Veteran had experienced 
running ears in the past with no sequelae.  

A March 1994 VA audiological examination reflects that the 
Veteran reported periodic ringing in his ears, which the examiner 
diagnosed as tinnitus, for several years. 

At the April 2008 Board hearing, the Veteran testified that he 
was exposed to noise in service from gunfire, and that he first 
experienced ringing in his ears about a year after he married, or 
around 1972.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's tinnitus and his period of service.  The 
Veteran has not stated, and the evidence does not show, that he 
had tinnitus or ringing in his ears during service. Thus, 
tinnitus did not manifest in service.

Moreover, the competent and credible evidence does not show that 
the Veteran's tinnitus manifested until many years after service, 
which weighs against a relationship between the Veteran's 
tinnitus and his period of service.  In this regard, the March 
1994 VA examination constitutes the earliest evidence of the 
Veteran's tinnitus, which is dated about 24 years since the 
Veteran's separation from service.  The Board notes that the 
Veteran stated at the March 1994 VA examination that he had 
experienced tinnitus for "several years," which is a somewhat 
vague amount of time.  The phrase "several years" could mean 
that the Veteran had symptoms of tinnitus for three years, five 
years, or longer, but does not suggest that the Veteran had a 
history of tinnitus spanning a decade, let alone over two 
decades.  

The Veteran's testimony at the April 2008 Board hearing that he 
had experienced tinnitus since about a year after his marriage, 
or around 1972, standing alone, does not conflict with his 
statement at the March 1994 VA examination that he had 
experienced tinnitus only for "several years."  The Veteran 
testified that he first experienced ringing in the ears around 
1972, but at no time did he state that this problem persisted 
since that time.  In fact, his testimony was more centered around 
"running of the ears" and problems hearing, along with balance 
difficulties, than it was tinnitus. 

The Veteran had no reason to misstate at the March 1994 VA 
examination how long he had suffered from tinnitus.  Also, the 
treatment records since 1994 are devoid of any relevant 
complaints of tinnitus.  The history he gave at the March 1994 VA 
examination, as well as the fact that the Veteran's testimony did 
not indicate that tinnitus had been (or even was) a chronic 
problem for him, leads the Board to find that it is not credible 
that the Veteran has had tinnitus ever since 1972.    

The Board acknowledges the Veteran's contentions that his 
tinnitus was caused by in-service noise exposure.  The Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  For example, 
the Veteran is competent to describe his history of noise 
exposure and the history of his tinnitus symptoms.  It is then 
for the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most medical 
disorders or rendering an opinion as to the cause or etiology of 
any current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also Washington 19 Vet. App. at 368; Layno, 
6 Vet. App. at 469-70.  Thus, the Board cannot consider as 
competent evidence the Veteran's opinion that his tinnitus was 
caused by in-service noise exposure, as this is a determination 
that is medical in nature and therefore requires medical 
expertise.  See id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, there is no competent or credible evidence that the 
Veteran's tinnitus manifested in service or for a number of years 
after service, and no credible evidence of a continuity of 
symptomatology linking the Veteran's tinnitus to his period of 
service.  Thus, there is no competent or credible evidence 
showing that the Veteran's tinnitus is related to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55. 

I. Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in August 2004 provided notice of the 
first three elements of service connection, and of the Veteran's 
and VA's respective responsibilities for obtaining different 
types of evidence in support of his claim.  However, it did not 
provide notice regarding the degree of disability or the 
effective date.  This deficiency was cured by a March 2006 letter 
notifying the Veteran of these last two elements.  Although it 
was not sent prior to initial adjudication of the Veteran's 
claim, the Veteran had over a year to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a supplemental statement of the case (SSOC) was 
issued in June 2007.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Moreover, 
in an April 2006 response to this letter, the Veteran indicated 
that he had no other information or evidence to submit in support 
of his claim.  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.


The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

Here, there is no competent or credible evidence that the 
Veteran's tinnitus manifested in service or for many years 
thereafter.  Thus, there is no indication that the Veteran's 
tinnitus may be related to service.  As such, an examination is 
not necessary to make a decision on this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).
 

ORDER

Entitlement to service connection for tinnitus is denied. 
 

REMAND

The Veteran claims entitlement to increased ratings for his 
service-connected right knee disability.  Unfortunately, this 
claim must be remanded again for further development before it 
can be properly adjudicated. 

In its March 2009 remand directives, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain the Veteran's VA 
treatment records from the Southern Arizona Health Care System 
dating from May 2008.  The claims file does not contain the 
Veteran's VA treatment records between May 2008 and December 
2008, a period of over six months.  There is no indication that 
the RO attempted to obtain the Veteran's VA treatment records for 
this period of time.  Such records are crucial to an evaluation 
of the Veteran's degree of disability between October 2006 and 
December 2008, as the Veteran's right knee may have undergone 
significant changes in the six months leading to his second 
operation.  Moreover, the Board notes that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As there was 
only partial and not substantial compliance with the Board's 
remand directives, this claim must be remanded to ensure proper 
compliance with the terms of the March 2009 remand.  

On remand, the AOJ should make every effort to obtain the 
Veteran's VA treatment records from the Southern Arizona Health 
Care System dating from May 2008 to December 2008, and from May 
2009 to the present.  All efforts to obtain the Veteran's VA 
treatment records must be fully documented and associated with 
the claims file.  If the AOJ concludes that the Veteran's VA 
treatment records are unavailable, and that further efforts to 
obtain them would be futile, the Veteran must be notified of this 
fact and a copy of such notification associated with the claims 
file. 

Finally, because the May 2009 VA examination was performed during 
the period when a 100 percent rating was in effect, on remand the 
Veteran should be scheduled for a new VA examination to assess 
the current severity of his right knee disability following 
assignment of the total rating.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
from the Southern Arizona Health Care System 
dating from May 2008 to December 2008, and 
from May 2009 to the present.   All efforts 
to obtain these records should be fully 
documented and associated with the claims 
file.  If the AOJ is unable to obtain these 
records, the Veteran must be notified of this 
fact and a copy of such notification 
associated with the claims file. 

2.  The AOJ should schedule the Veteran for a 
VA examination to identify and evaluate all 
impairment involving the right knee.  All 
indicated tests and studies deemed helpful by 
the examiner should be conducted and the 
findings reported in detail.  

The examiner must conduct repetitive testing 
of ranges of motion (to include at least 
three repetitions, if possible) and specify 
the Veteran's ranges of motion in the 
examination report.  The examiner must state 
whether there is objective evidence of pain 
on motion, weakened movement, excess 
fatigability, and/or incoordination present.  
The examiner must also state whether, and to 
what extent, the Veteran experiences 
additional functional loss during flare-ups 
or with repeated use of the knee.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited range of motion.  The examiner should 
give a complete rationale for any opinions 
expressed.  

The examiner should also state whether there 
is recurrent subluxation or lateral 
instability of the knee, and whether it is 
slight, moderate, or severe.

Finally, the examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected right knee 
replacement, providing a full description of 
the effect of the disability upon his 
ordinary activities.  

3.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


